Exhibit 10.1

 

CITIBANK, N.A.
730 Veterans Memorial Highway
Hauppauge, New York 11788

 

HSBC BANK USA, NATIONAL ASSOCIATION
534 Broad Hollow Road
Melville, New York 11747

 

January 22, 2010

 

Via Telecopy and By Hand

P&F Industries, Inc.

Florida Pneumatic Manufacturing Corporation

Embassy Industries, Inc.

Green Manufacturing, Inc.

Countrywide Hardware, Inc.

Nationwide Industries, Inc.

Woodmark International, L.P.

Pacific Stair Products, Inc.

WILP Holdings, Inc.

Continental Tool Group, Inc.

Hy-Tech Machine, Inc.

 

445 Broadhollow Road, Suite 100

Melville, NY 11788

Attention: Joseph A. Molino, Vice President

 

Ladies & Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2004,
by and among P&F Industries, Inc., Florida Pneumatic Manufacturing Corporation,
Embassy Industries, Inc., Green Manufacturing, Inc., Countrywide Hardware, Inc.,
Nationwide Industries, Inc., Woodmark International, L.P., Pacific Stair
Products, Inc., WILP Holdings, Inc., Continental Tool Group, Inc. and Hy-Tech
Machine, Inc. (each, a “Co-Borrower” and collectively, the “Co-Borrowers”),
Citibank, N.A. and HSBC Bank USA, National Association (formerly known as HSBC
Bank USA) (collectively, the “Lenders”) and Citibank, N.A., as Administrative
Agent for the Lenders (as same has been and may be further amended, restated,
supplemented or otherwise modified, from time to time, the “Credit Agreement”),
pursuant to which the Lenders made available to the Co-Borrowers certain
financial accommodations.  Capitalized terms used herein shall have the meanings
given to them in the Credit Agreement.

 

You previously informed the Lenders of the existence of one or more Defaults or
Events of Default under the Credit Agreement (the “Existing Defaults”),
including, without limitation,  the Events of Default arising because of the
Co-Borrower’s non-compliance with (a) Section 3.03(b) of the Credit Agreement,
Mandatory Prepayment, requiring the immediate payment or prepayment of so much
of the Loans as shall be necessary in order for the Aggregate RC Outstandings
not to exceed the Borrowing Base, and the failure of the Co-Borrowers to pledge
Cash Collateral in accordance with Section 3.03(b) of the Credit Agreement,
(b) Section 7.13(b) of the Credit Agreement, Minimum Capital Base, for the
fiscal quarter ended June 30, 2009, (c) Section 7.13(c) of the Credit Agreement,
Consolidated Senior Debt to Consolidated EBITDA,

 

--------------------------------------------------------------------------------


 

for the fiscal quarters ended June 30, 2009 and September 30, 2009,
(d) Section 7.13(e) of the Credit Agreement, No Consolidated Net Loss, for the
fiscal quarters ended June 30, 2009 and September 30, 2009 and at all times
thereafter and (e) Section 3.2 of Amendment No. 20 and Waiver to Credit
Agreement, dated as of August 27, 2009, requiring Consolidated EBITDA of not
less than $460,000 for the month ending September 30, 2009.

 

Pursuant to the terms of the Credit Agreement, upon the occurrence of a Default
or an Event of Default, the Administrative Agent and the Lenders may, among
other remedies, terminate the Existing Loans and declare all Obligations of the
Co-Borrowers and all other amounts owing under the Credit Agreement and the
Notes, to become immediately due and payable.  In addition, the Lenders may, but
shall not be required to, entertain additional requests for Revolving Credit
Loans and other credit and financial accommodations under the Credit Agreement,
but the making of any future Revolving Credit Loans and credit and financial
accommodations to the Co-Borrowers is without waiver to the Lenders’ right to
cease making Revolving Credit Loans and credit and financial accommodations to
the Co-Borrowers without further notice at any time and without waiver of the
Existing Defaults, provided that, in any event, the Lenders shall not make
Revolving Credit Loans to the Co-Borrowers in excess of $17,500,000, in the
aggregate.

 

The Administrative Agent and the Lenders hereby expressly reserve all rights and
remedies arising from any Default or Event of Default that may have occurred and
be continuing, or may in the future occur, under the Credit Agreement or any
other Loan Document whether at law or in equity, including, without limitation,
the right to terminate the Credit Agreement.  The Co-Borrowers expressly
acknowledge and agree that all such rights, remedies or causes of action
relating to any existing Defaults or Events of Default may be enforced or
exercised at any time and from time to time, and that nothing contained herein
shall constitute an agreement by either Lender or the Administrative Agent to
forbear from the exercise of such rights, remedies or causes of action.  Neither
the continuation of the currently outstanding Revolving Credit Loans and the
Additional Term Loans (collectively, the “Existing Loans”) or the making of
additional Revolving Credit Loans and other credit and financial accommodations
nor the failure or delay on the part of the Administrative Agent and/or the
Lenders in exercising any of the rights and remedies with respect to any Default
or Event of Default shall operate as a waiver thereof or require the
Administrative Agent and/or any Lender to make any further Loan at any other
time, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right or remedy.

 

In accordance with Section 3.01(e) of the Credit Agreement, effective with the
date of this letter, the outstanding principal amount of the Revolving Credit
Loans shall bear interest at a rate equal to 2% above the rate otherwise in
effect with respect to such loans.  Provided that no other Defaults or Events of
Default exist as of such date, the Lenders and the Administrative Agent may
consider the prospective revocation of such default rate of interest upon the
date that the last of the following conditions is satisfied:  (a) the Borrowing
Base exceeds the Aggregate RC Outstandings for a period of four consecutive
weeks, as reported weekly, and (b) the financial consultant referenced below has
been engaged and has delivered a report to the Lenders and the Administrative
Agent meeting the requirements of clause (b) below and which is otherwise
satisfactory to the Lenders and the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

By signing below, and in recognition of the occurrence of the Existing Defaults,
each Co-Borrower covenants and agrees as follows:

 

(a)           By no later than January 28, 2010, Co-Borrowers shall enter into
an agreement satisfactory to the Lenders and the Administrative Agent requiring
that during the remaining term of the Credit Agreement, and until the payment in
full of all Obligations owing thereunder, all receipts with respect to payment
of the Co-Borrowers’ accounts receivable be made to a lockbox maintained by
Administrative Agent.

 

(b)           By no later than February 5, 2010, Co-Borrowers shall engage a
consultant from the list of approved names provided by Administrative Agent to
Co-Borrowers, to assist Co-Borrowers in the preparation of a report/plan as
described in an engagement letter between such consultant and Co-Borrowers.  The
Co-Borrowers shall be solely responsible for payment of the Consultant’s fees
and expenses.  The scope of such report/plan shall be satisfactory to each
Lender and the Administrative Agent, and shall include, among other things, a
review of the Co-Borrowers’ collateral and financial reporting and systems,
revised financial projections, including a 13 week rolling cash plan forecast,
and a business plan designed to eliminate the overadvance.  A draft of the
report/plan prepared by such consultant shall be provided to Lenders and the
Administrative Agent by no later than February 19, 2010, and the final
report/plan shall be provided to Lenders and the Administrative Agent by no
later than March 5, 2010.

 

(c)           By no later than March 5, 2010, an appraisal of the premises
located at 25 Leonberg Road, Cranberry Township, PA shall commence and be
conducted by an appraiser engaged by Lenders at the sole cost and expense of
Co-Borrowers.  Co-Borrowers shall deliver a check for $5,000 payable to the
Administrative Agent, upon execution of this Agreement, which shall be applied
against the fees of such appraiser.

 

(d)           Co-Borrowers shall request from Wachovia Bank copies of the
current appraisals obtained on the premises located 10333 Windhurst Road, Tampa
Florida and the premises located at 851 Jupiter Park Lane, Jupiter, Florida and
shall deliver them to the Lenders and Administrative Agent upon receipt thereof.

 

(e)           By virtue of the occurrence of Events of Default under the Credit
Agreement, and in accordance with the terms of that certain Subordination
Agreement dated as of June 26, 2009 by and among Hy-Tech Machine, Inc.
(“Hy-Tech”), Hy-Tech Holdings, Inc. (the “Junior Creditor”) and the
Administrative Agent (the “Subordinate Agent”), Hy-Tech acknowledges and agrees
that it shall not make any payment to Junior Creditor on account of the Junior
Obligations (as such term is defined in the Subordination Agreement) unless and
until such payment is permitted by the terms of the Subordination Agreement.

 

(f)            Co-Borrowers shall furnish to Lenders and the Administrative
Agent any management letters that have been provided by their independent
auditors prior to the date hereof, simultaneously herewith, or if provided to
Co-Borrowers subsequent to the date hereof, upon the receipt thereof by
Co-Borrowers.

 

By signing below each Co-Borrower on its own behalf and on behalf of its
successors and assigns hereby releases (i) each Lender and the Administrative
Agent and all of the affiliates

 

3

--------------------------------------------------------------------------------


 

of each Lender and the Administrative Agent, and each of their respective
successors and assigns, and (ii) all of the shareholders, directors, officers,
employees, attorneys, agents and representatives of each Lender and the
Administrative Agent and such affiliates, and their respective heirs, executors,
successors and assigns (collectively, the “Released Persons”), from any and all
claims, demands, liabilities, actions and causes of action of any nature
whatsoever, whether liquidated or unliquidated, known or unknown, matured or
unmatured, fixed or contingent which any Co-Borrower had, has or may have had
against any of the Released Persons arising out of or in any way relating to the
Obligations, any Collateral (as defined in the Security Agreement), any Loan
Document or any document, dealing or other matter in connection with any Loan
Document or any Collateral referenced therein, in each case to the extent
arising on or prior to the date hereof or out of, or relating to, actions,
dealings or other matters occurring prior to the date hereof (including any
action or omission of any Released Person prior to the date hereof), the
negotiation and documentation of this Agreement, and any of the transactions
made or contemplated to be made hereunder or thereunder (collectively the
“Released Claims”).  Each Co-Borrower acknowledges and agrees that (i) this
release may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release;
and (ii) no fact, event, circumstance, evidence or transaction which could now
be asserted or which may hereafter be discovered shall affect in any manner the
final and unconditional nature of such releases.

 

No oral communication from or on behalf of either Lender or the Administrative
Agent shall constitute an agreement, commitment or evidence of any assurance or
intention of such Lender or the Administrative Agent with respect to any aspect
of the Credit Agreement or any other Loan Document.  Any agreement, commitment,
assurance or intention of either Lender or the Administrative Agent with respect
to any aspect of the Credit Agreement or any other Loan Document shall be
effective only if in writing and signed by an authorized officer of such Lender
or the Administrative Agent.

 

[the next page is the signature page]

 

4

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ John King

 

Name:

John King

 

Title:

Vice President

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Alan M. Harris

 

Name:

Alan M. Harris

 

Title:

Vice President

 

ACCEPTED AND AGREED:

 

P&F INDUSTRIES, INC.

FLORIDA PNEUMATIC MANUFACTURING

CORPORATION

EMBASSY INDUSTRIES, INC.

GREEN MANUFACTURING, INC.

COUNTRYWIDE HARDWARE, INC.

NATIONWIDE INDUSTRIES, INC.

WOODMARK INTERNATIONAL, L.P.

By:                             Countrywide Hardware, Inc., its General

Partner

PACIFIC STAIR PRODUCTS, INC.

WILP HOLDINGS, INC.

CONTINENTAL TOOL GROUP, INC.

HY-TECH MACHINE, INC.

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Joseph A. Molino, Jr., the Vice President

 

 

of each of the corporations named above

 

 

 

cc:

Richard Goodman, General Counsel, P&F Industries, Inc.

 

 

[signature page to Letter dated January 22, 2010]

 

5

--------------------------------------------------------------------------------